Citation Nr: 1026145	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of a torn ligament in the right shoulder, 
status post surgical repair.

3.  Entitlement to an initial disability rating in excess of 10 
percent for right knee arthritis.

4.  Entitlement to an initial disability rating in excess of 10 
percent for left knee arthritis.

5.  Entitlement to an initial disability rating in excess of 10 
percent for arthritis of the thoracolumbar spine with herniated 
nucleus pulposus.

6.  Entitlement to an initial disability rating in excess of 10 
percent for discogenic disease of the cervical spine.

7.  Entitlement to an initial disability rating in excess of 10 
percent for tinnitus.

8.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss disability.

9.  Entitlement to an initial compensable disability rating for 
external hemorrhoids.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
(USMC) from June 1980 until his retirement in June 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for bilateral 
plantar fasciitis is addressed in the REMAND that follows the 
order section of this decision. 


FINDINGS OF FACT

1.  Residual disability of a torn ligament in the right shoulder, 
status post surgical repair, is manifested by normal range of 
motion with pain on motion for the period prior to July 30, 2007.

2.  Residual disability of a torn ligament in the right shoulder, 
status post surgical repair, is manifested by abduction limited 
to 100 degrees with additional functional impairment due to pain 
for the period beginning July 30, 2007.

3.  Right knee arthritis is manifested by pain on motion.

4.  Left knee arthritis is manifested by pain on motion.

5.  Arthritis of the thoracolumbar spine with herniated nucleus 
pulposus is manifested by forward flexion of the thoracolumbar 
spine limited to 90 degrees by pain.

6.  Discogenic disease of the cervical spine was manifested by 
forward flexion to 40 degrees with pain for the period prior to 
July 30, 2007. 

7.  Discogenic disease of the cervical spine is manifested by 
forward flexion of the cervical spine limited to 30 degrees by 
pain for the period beginning July 30, 2007.

8.  The Veteran's bilateral tinnitus is assigned a single 10 
percent rating, which is the maximum evaluation authorized under 
Diagnostic Code 6260.

9.  The Veteran's hearing impairment is no worse than Level II in 
the right ear and Level I in the left ear.

10.  The Veteran's hemorrhoids are not more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, 
but not higher, have been met for residual disability of a torn 
ligament in the right shoulder, status post surgical repair, 
beginning July 30, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5024, 5201 (2009).

2.  The criteria for an initial disability rating in excess of 10 
percent for right knee arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2009).

3.  The criteria for an initial disability rating in excess of 10 
percent for left knee arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2009).

4.  The criteria for an initial disability rating in excess of 10 
percent for arthritis of the thoracolumbar spine with herniated 
nucleus pulposus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.7, 4.71a, Diagnostic Codes 5235-5243 
(2009).

5.  The criteria for a disability rating of 20 percent, but not 
higher, have been met for discogenic disease of the cervical 
spine beginning July 30, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.7, 4.71a, Diagnostic Codes 5235-5243 (2009).

6.  The law precludes assignment of a disability rating greater 
than 10 percent for service-connected bilateral tinnitus, 
including separate compensable evaluations for tinnitus in each 
ear. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 
6260 (2009).

7.  The criteria for an initial compensable disability rating for 
bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).

8.  The criteria for a compensable rating for hemorrhoids have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	1

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that prior to the initial adjudication of the 
claim, the Veteran was mailed a letter in September 2006 advising 
him of what the evidence must show and of the respective duties 
of VA and the claimant in obtaining evidence.  The September 2006 
letter also provided the Veteran with appropriate notice with 
respect to the disability-rating and effective-date elements of 
his claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  The Veteran was afforded 
the appropriate VA examinations in October 2006, November 2006, 
and August 2009.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim.

 Legal Criteria

General

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Criteria for Rating Disabilities of the Shoulder 

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this 
case, the Veteran's right shoulder disability stems from a 
surgically repaired torn ligament.  As there is no exact 
diagnostic code pertaining to residual disability resulting from 
a torn shoulder ligament, the Veteran will be assigned a 
disability evaluation based on his symptomatology rather than his 
actual disability.

There are several diagnostic codes which pertain to limitation of 
motion or disabilities of the shoulder.  Under Diagnostic Code 
5200, which pertains to ankylosis of the scapulohumeral 
articulation (Note: the scapula and the humerous move as one 
piece), a 30 percent evaluation is warranted when there is 
favorable ankylosis of the major upper extremity with abduction 
to 60 degrees and the ability to reach the mouth and head with 
the major upper extremity.  A 40 percent evaluation is warranted 
when the ankylosis in the major upper extremity is intermediate 
between favorable and unfavorable.  A 50 percent evaluation is 
warranted when there is unfavorable ankylosis with abduction 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, which pertains to limitation of 
motion of the arm, a 20 percent evaluation is warranted when 
range of motion of the major upper extremity is limited to the 
shoulder level.  A 30 percent evaluation is warranted when range 
of motion of the major upper extremity is limited to midway 
between the side and shoulder levels.  A 40 percent evaluation is 
warranted when range of motion of the major upper extremity is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, which pertains to impairment of the 
clavicle or scapula, a 10 percent evaluation is warranted where 
there is malunion of the clavicle or scapula of the major upper 
extremity; or where there is nonunion of the clavicle or scapula 
of the major upper extremity without loose movement.  A 20 
percent evaluation is warranted where there is nonunion of the 
clavicle or scapula of the major upper extremity with loose 
movement; or where there is dislocation of the major upper 
extremity clavicle or scapula.  38 C.F.R. § 4.71a. 

Currently, the Veteran's right shoulder traumatic arthritis is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which 
pertains to impairment of the humerous.  Under this code a 20 
percent evaluation is warranted when there is malunion of the 
humerous with moderate deformity in the major upper extremity or 
recurrent dislocation of the scapulohumeral joint of the major 
upper extremity with infrequent episodes and guarding of movement 
only at shoulder level.  A 30 percent evaluation is warranted 
when there is malunion of the humerous with marked deformity in 
the major upper extremity or recurrent dislocation of the 
scapulohumeral joint of the major upper extremity with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation is warranted when there fibrous union of the humerous 
in the major upper extremity.  A 60 percent evaluation is 
warranted when there is nonunion of the humerous (false flail 
joint) in the major upper extremity.  A maximum evaluation of 80 
percent is warranted when there is loss of humerous head (flail 
shoulder) in the major upper extremity.

Criteria for Rating Arthritis of the Knees

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee 
that includes recurrent subluxation or lateral instability. 
Slight recurrent subluxation or lateral instability of the knee 
is rated as 10 percent disabling; moderate recurrent subluxation 
or lateral instability of the knee is rated as 20 percent 
disabling; and severe recurrent subluxation or lateral 
instability of the knee is rated as 30 percent disabling.  
38 C.F.R. § 4.71a.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The VA General Counsel has also held that separate ratings under 
38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for disability of the same joint. VAOGCPREC 9-2004 
(September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg. Flexion of the leg limited to 60 degrees 
warrants a noncompensable (0 percent) disability rating; flexion 
of the leg limited to 45 degrees warrants a 10 percent disability 
rating; flexion of the leg limited to 30 degrees warrants a 20 
percent disability; and flexion of the leg limited to 15 degrees 
warrants a 30 percent disability rating. 38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg. Extension of the leg limited to 5 degrees 
warrants a noncompensable (0 percent) disability rating; 
extension of the leg limited to 10 degrees warrants a 10 percent 
disability rating; extension of the leg limited to 15 degrees 
warrants a 20 percent disability rating; extension of the leg 
limited to 20 degrees warrants a 30 percent disability rating; 
extension of the leg limited to 30 degrees warrants a 40 percent 
disability rating; and extension of the leg limited to 45 degrees 
warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 
5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic 
dislocation and/or removal of semilunar cartilage), Diagnostic 
Code 5262 (impairment of tibia and fibula) and Diagnostic Code 
5263 (genu recurvatum). As noted below, these conditions are not 
shown on examination and application of these diagnostic codes is 
not warranted.  38 C.F.R. § 4.71a.

Criteria for Rating Disabilities of the Spine

Degenerative arthritis of the spine is to be evaluated under the 
general rating formula for rating diseases and injuries of the 
spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  
Intervertebral disc syndrome will be evaluated under the general 
formula for rating diseases and injuries of the spine or under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following ratings 
will apply.  An disability rating of 10 percent is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees, but not greater than 235 
degrees; or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or if 
there is a vertebral body fracture with loss of 50 percent or 
more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

A 20 percent disability rating is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, if there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

A 30 percent disability rating is warranted if forward flexion of 
the cervical spine is limited to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is warranted if there is 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is to 30 degrees or less; or, 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent disability rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine and a 100 
percent disability rating is warranted if there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

There are several notes set out after the diagnostic criteria, 
which provide the following: First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the cervical spine is 0 
to 45 degrees, extension is 0 to 45 degrees, left and right 
lateral flexion are 0 to 45 degrees, and left and right lateral 
rotation are 0 to 80 degrees; normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is to 340 degrees, and the normal combined 
range of motion of the thoracolumbar spine is to 240 degrees.  
Third, in exceptional cases, an examiner may state that, because 
of age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform to 
the normal range of motion stated in the regulation.  Fourth, 
each range of motion should be rounded to the nearest 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and 
cervical spine segments shall be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

Criteria for Rating Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260, which 
was revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head. 38 C.F.R. § 4.87, Code 6260, note 2 
(2009).

Criteria for Rating Bilateral Hearing Loss Disability 

The rating schedule establishes 11 auditory hearing acuity levels 
based on average puretone thresholds and speech discrimination.  
See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect. 38 
C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only 
on Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment based 
only on the puretone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in § 4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa. 38 
C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the row and 
column intersect. 38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels 
or more, the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

Criteria for Rating Hemorrhoids

Hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Under this code, a noncompensable rating is warranted 
for mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue, evidencing frequent recurrences.  The 
maximum schedular rating of 20 percent is warranted for 
hemorrhoids with persistent bleeding and secondary anemia, or 
with fissures.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing in 
the historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities. 

Evaluation of the Right Shoulder

The Veteran was afforded a VA examination in November 2006, at 
that time the Veteran reported that he had been suffering from 
bursitis, torn ligament, and torn cartilage in his right shoulder 
and that the condition had existed for approximately 7 years.  He 
reported experiencing pain, weakness when lifting, stiffness, 
giving way, decreased shoulder strength, locking, and 
fatigability with prolonged exercise.  The Veteran reported that 
he experienced constant pain in his right shoulder and that the 
pain was aching, sharp, and sticking in nature.  He rated his 
worst right shoulder pain as an 8 on a 10 point scale.  The 
Veteran reported that the pain could be elicited by physical 
activity and that at the time of pain he could function without 
medication.  He reported that his right shoulder disability did 
not cause incapacitation and that the functional impairment 
consisted of "excruciating" pain when lifting his hands above 
his head.

Upon physical examination of the right shoulder there were no 
signs of edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  The range of motion 
measurements in the Veteran's right shoulder were as follows: 180 
degrees of flexion, 180 degrees of abduction, 90 degrees of 
external rotation, and 90 degrees of internal rotation.  Joint 
function was not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination on repetitive use.  

The Veteran was found to have three residual scars from the 
surgical repair of the torn ligament in his right shoulder.  The 
scar on the right shoulder measured approximately 2.2 centimeters 
(cm) by 0.7 cm with hyperpigmentation of less than six square 
inches.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, or abnormal texture of the scar.  
The second scar was located on the posterior aspect of the right 
shoulder and measured approximately 1.4 cm by 0.2 cm.  There was 
no tenderness, disfigurement, ulceration, adherence, instability, 
tissue loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture of the 
scar.  The third scar was located on the anterior aspect of the 
right shoulder and measured approximately 1.7 cm by 0.3 cm.  
There was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture of the 
scar.

The examiner diagnosed the Veteran with a torn ligament in the 
right shoulder, status post surgical repair.

In August 2009, the Veteran was afforded another VA examination.  
At that time, the Veteran reported weakness, stiffness, giving 
way, lack of endurance, fatigability, tenderness, and pain.  He 
denied swelling, heat, redness, locking, deformity, drainage, 
effusion, subluxation, and dislocation.  He reported that he did 
not experience flare-ups and that he was not currently receiving 
any medical treatment for his shoulder.  He did report that his 
shoulder still hurt and made "clicking" sounds.  The Veteran 
reported that his overall functional impairment consisted of an 
inability to move his shoulder and the need to rub and massage 
his shoulder to get it to function in different capacities.

Upon physical examination of the Veteran's right shoulder there 
was tenderness.  There were no signs of edema, instability, 
abnormal movement, effusion, weakness, redness, heat, deformity, 
guarding of movement, malalignment, or drainage.  There was no 
subluxation or ankylosis in the right shoulder.  The range of 
motion measurements for the right shoulder were as follows: 
flexion to 100 degrees with pain, abduction to 100 degrees with 
pain, external rotation to 90 degrees, and internal rotation to 
90 degrees.  Joint function in the right shoulder was 
additionally limited by pain following repetitive motion.  The 
right shoulder joint function was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination upon 
repetitive use.  The examiner continued the diagnosis of right 
shoulder torn ligament, status post surgical repair. 

Based on the evidence discussed above, the Board finds that the 
Veteran is entitled to a 20 percent evaluation for his service-
connected traumatic right shoulder disability under Diagnostic 
Code 5201, effective July 30, 2007, the date of receipt of the 
Veteran's Notice of Disagreement (NOD) with the March 2007 rating 
decision.  In this regard, the Board notes that the evidence of 
record shows that the Veteran has consistently complained of pain 
and at his August 2009 VA examination, the Veteran's right 
shoulder was limited to 100 degrees of flexion and 100 degrees of 
abduction, with additional functional limitation due to pain on 
repetitive motion.  The Board has assigned the effective date of 
July 30, 2007, because the Veteran indicated in his NOD that his 
shoulder was worse than evaluation he had been assigned in the 
March 2007 rating decision.  The Veteran was not afforded a new 
VA examination until approximately 2 years after his notice to 
the RO that his shoulder was worse.  As there is no objective 
evidence of record which shows that the Veteran's right shoulder 
disability had not increased in severity prior to the objective 
findings in the August 2009 VA examination report, the Board has 
assigned the increase effective the date VA was first put on 
notice that the Veteran's right shoulder disability may be worse.  
38 C.F.R. § 4.71a.

Consideration has been given to assigning a higher evaluation, 
however, there is no evidence that the Veteran's right shoulder 
range of motion is limited to midway between the side and 
shoulder level.  Therefore a higher evaluation is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Consideration has been given to assigning a higher evaluation 
prior to July 30, 2007, however, there is no evidence of record 
prior to that date which indicates that the Veteran's shoulder 
was limited to shoulder level range of motion.  In fact, at his 
November 2006 VA examination, the Veteran was shown to have full 
range of motion, albeit with pain on motion, in his right 
shoulder.  This evidence does not warrant a disability rating in 
excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Consideration has been given to assigning a separate evaluation 
under Diagnostic Code 5200.  However, while the Veteran has 
limitation of motion, the August 2009 VA examiner clearly stated 
that the Veteran did not experience ankylosis of the right 
shoulder.  Therefore, an evaluation under Diagnostic Code 5200 
would not be appropriate.  38 C.F.R. § 4.71a.

Consideration has been given to rating the disability under 
Diagnostic Code 5202.  However, the Board has determined that the 
medical evidence of record does not show the Veteran to have 
impairment of the humerous.  Additionally, a separate evaluation 
would not be warranted under Diagnostic Code 5202 because the 
symptomatology of both codes focuses on the pain and limitation 
of motion experienced by the Veteran and so, two compensable 
evaluations for the same disability would be prohibited by 
38 C.F.R. § 4.14.

Consideration has been given to assigning a separate evaluation 
under Diagnostic Code 5203.  However, there is no evidence of 
record which shows that the Veteran has impairment of the 
clavicle or the scapula.  In fact, the majority of the Veteran's 
impairment stems from disability resulting from a torn ligament.  
Therefore, a separate evaluation is not in order.  38 C.F.R. 
§ 4.71a.

Consideration has been given to assigning separate compensable 
disability ratings for the Veteran's three residual shoulder 
surgical scars.  However, there is no evidence, and the Veteran 
has not claimed, that there are any residuals of the scars, to 
include tenderness on palpation.  Therefore, separate compensable 
evaluations for the three surgical scars are not warranted.   
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

Evaluation of Right and Left Knee

The Veteran was afforded at VA examination in November 2006.  At 
that time, the Veteran reported that he had experienced bilateral 
knee pain for approximately 15 years.  He reported experiencing 
weakness, difficulty bending, stiffness, swelling, and giving 
way.  He reported that his knees would lock on occasion.  He also 
reported pain that would travel from his knees into his lower 
limbs.  He described the pain as aching, sharp, and sticking in 
nature and that the pain would come on by itself.  He also 
reported that when he had pain in his knees, he could not 
function without medication.  He reported his functional 
impairment to be limited physical ability and range of motion 
when experiencing pain.  

Upon physical examination of the knees, the range of motion was 
0-140 degrees bilaterally.  Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination upon repetitive use in the right knee.  The left 
knee was additionally limited by pain.  However, the left knee 
was not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination upon repetitive use.  The examiner 
reported that the Veteran's left knee was limited an additional 5 
degrees of motion by pain.  The anterior and posterior cruciate 
ligaments stability test was within normal limits, bilaterally.  
The medial and lateral meniscus test was within normal limits, 
bilaterally.  The medial and lateral collateral ligaments test 
was within normal limits, bilaterally.  X-rays taken at the time 
of examination revealed degenerative changes and narrowing of the 
medial compartments in both knees.  The examiner diagnosed the 
Veteran with degenerative joint disease (DJD) of the knees.

In August 2009, the Veteran was afforded another VA examination.  
At that time the Veteran reported weakness, stiffness, giving 
way, locking, fatigability, and pain in both knees.  He denied 
swelling, heat, redness, lack of endurance, deformity, 
tenderness, drainage, effusion, subluxation, and dislocation in 
both knees.  The Veteran reported that he did not experience 
flare-ups, but reported that he had difficulty with standing and 
walking.  The Veteran reported an inability to stand for long 
periods of time.  The Veteran reported that he was not in receipt 
of treatment for his bilateral knee disability.  

Upon physical examination of the knees there was guarding of 
movement, bilaterally.  There was no evidence of edema, 
instability, abnormal movement, effusion, weakness, tenderness, 
redness, heat, deformity, malalignment, or drainage in either 
knee.  There was no subluxation in either knee.  Examination of 
both knees revealed crepitus, but no genu recurvatum.  The 
Veteran had normal range of motion in both knees.  The medial and 
collateral ligaments stability test, the anterior and posterior 
cruciate ligaments stability test, and the medial and lateral 
meniscus stability tests were all within normal limits for both 
knees.  In an addendum to the examination report, the examiner 
reported that the Veteran experienced pain with flexion of both 
knees at 140 degrees.  The examiner reported that the Veteran did 
not experience fatigue, weakness, or lack of endurance after 
repetitive use in either knee.  However, the Veteran did 
experience pain in both knees after repetitive use, but the 
examiner reported that the Veteran experienced no additional 
functional limitation as a result of the pain in either knee.  

The Board finds that the Veteran is not entitled to an initial 
disability rating in excess of 10 percent for either his right or 
left knee arthritis.  In this regard, the Board notes that the 
Veteran's limitation of motion currently experienced in both 
knees is not severe enough to warrant even a noncompensable 
evaluation under either Diagnostic Code 5260 or 5261.  His 10 
percent evaluations are based purely on his painful motion.  
Therefore, a higher evaluation is not in order.  38 C.F.R. 
§ 4.71a.  

Consideration has been given to assigning a separate evaluation 
for subluxation under Diagnostic Code 5257.  While the Veteran 
has complained that both of his knees give out on him, there is 
no objective evidence of instability in either knee.  
Additionally, the VA examiner found that the Veteran did not 
experience subluxation or lateral instability in either knee.  
Therefore, a separate evaluation under Diagnostic Code 5257 is 
not warranted for either knee.

Consideration has been given to assigning a separate evaluation 
under Diagnostic Code 5258.  However, there is no evidence that 
the Veteran experiences dislocated semilunar cartilage with 
frequent episodes of locking or effusion.  The VA examiner also 
reported that there was no evidence of locking or effusion in 
either knee.  Therefore, a separate evaluation under Diagnostic 
Code 5258 for either knee is not warranted.  Additionally, the 
Board notes that pain is one of the symptoms contemplated by the 
criteria for Diagnostic Codes 5258.  As the Veteran has already 
been assigned a 10 percent evaluation for each knee based on 
painful motion, an additional evaluation under Diagnostic Code 
5258 for pain would be prohibited by 38 C.F.R. § 4.14.  

Consideration has been given to assigning a separate evaluation 
under Diagnostic Code 5259.  However, the Board notes that there 
is no evidence that the Veteran has had cartilage removed from 
either knee.  Additionally, the Veteran reported at his VA 
examination that he had not had surgery on either knee.  
Therefore, a separate evaluation under Diagnostic Code 5259 is 
not warranted for either knee.

Consideration has been given to assigning a separate evaluation 
under Diagnostic Code 5263.  However, the Board notes that the VA 
examiner reported that there is no objective evidence of genu 
recurvatum in either knee.  Therefore, a separate evaluation 
under DC 5263 is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either knee 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluation of the Thoracolumbar Spine

In November 2006, the Veteran was afforded a VA examination. At 
that time, the Veteran reported experiencing stiffness, weakness, 
and pain.  The Veteran reported that the pain occurred 
constantly, traveled from his back into his legs, and that the 
pain was squeezing, aching, sharp, sticking, and cramping in 
nature.  He reported that the severity of his pain could reach an 
8 or 9 on a 10 point scale.  The Veteran reported that the pain 
could be elicited by physical activity, standing, and walking.  
He reported that the pain was relieved by medication and that he 
could function at the time of pain, but only with the medication.  
He reported that his current treatment of his thoracolumbar spine 
disability was medication (Meloxican), steroid injections, and 
physical therapy.  He reported that this disability did not cause 
incapacitation and that his functional impairment consisted of 
not being able to bend normally, in that he had to lean sideways 
to get back up whenever he bent down, and that he had to squeeze 
his lower back to ease the pain.

Upon physical examination of the thoracolumbar spine, there was 
no evidence of radiating pain on movement.  There was tenderness 
noted upon palpation of L4 to the upper sacral bone, however, 
there was no muscle spasm.  Straight leg raising test was 
negative, bilaterally, and there was no ankylosis.  Inspection of 
the spine revealed normal head position with symmetry in 
appearance.  There was symmetry in spinal motion and normal 
curvature of the spine.  There were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root involvement.  
The Veteran's thoracolumbar spine range of motion measurements 
were as follows: flexion to 82 degrees, with pain at 60 degrees; 
extension to 20 degrees, with pain at 15 degrees; right lateral 
flexion to 23 degrees, with pain at 20 degrees; left lateral 
flexion to 26 degrees, with pain at 20 degrees; and right and 
left lateral rotation to 28 degrees on each side.   The examiner 
reported that the joint function of the spine was additionally 
limited by pain on repetitive use; however, there was no 
additional loss of functional impairment in degrees of range of 
motion.  The joint function of the thoracolumbar spine was not 
additionally limited by fatigue, weakness, lack of endurance, or 
incoordination on repetitive use.

X-rays of the thoracolumbar spine revealed degenerative arthritis 
and joint narrowing.  AP, lateral, and bilateral oblique views 
demonstrated disc space narrowing vacuum phenomena at L4-5 and 
associated anterior spondylosis deformans.  There was mild, 
bilateral L5-S1 face joint osteoarthritis.  The examiner 
diagnosed the Veteran with degenerative arthritis of the 
lumbosacral spine with herniated nucleus pulposus.

In August 2009, the Veteran was afforded another VA examination.  
At that time, the Veteran reported that he could walk 100 feet in 
approximately 8 minutes and denied a history of falls.  He 
reported experiencing stiffness, spasms, decreased motion, and 
numbness.  The Veteran denied experiencing fatigue and 
parethesias.  He did report that he experienced weakness in the 
leg.  He denied bowel problems, erectile dysfunction, and bladder 
problems.  He reported that his pain was located in the lower 
back and that the pain occurred constantly.  He reported that the 
pain traveled to the legs and was moderate in severity.  The 
Veteran reported that his back pain could be exacerbated by 
physical activity, but that sometimes it occurred spontaneously.  
He reported that the pain was relieved by rest, and sometimes 
spontaneously, and that he could function through the pain with 
medication.  He reported that he was not receiving any treatment 
for this disability and that he had never been hospitalized for 
this disability.   The Veteran described his functional 
impairment during his painful flare-ups to consist of pain and 
weakness, and his overall functional impairment to consist of 
inability to move as quickly as he used to, back pain, and 
difficulty getting out of bed.

Upon physical examination of the thoracolumbar spine there was no 
evidence of radiating pain on movement.  There was no muscle 
spasm.  Tenderness was noted at L4-5 and S1.  Spinal contour was 
preserved, though there was the reported tenderness.  There was 
no guarding of movement or weakness.  Muscle tone was normal and 
the musculature was normal.  There was negative straight leg 
raising test, bilaterally.  There was no ankylosis and the range 
of motion of the thoracolumbar spine was normal.  In an addendum 
examination report, the examiner reported that the Veteran had 
pain at 90 degrees of flexion of the thoracolumbar spine.  He 
reported that the Veteran had pain upon repetitive use, but that 
there was no additional functional limitation due to the pain.  
There was no fatigue, weakness, or lack of endurance upon 
repetitive use.  

The Board finds that the Veteran is not entitled to an initial 
disability evaluation in excess of 10 percent for arthritis of 
the thoracolumbar spine with herniated nucleus pulposus.  In this 
regard, the Board notes that the Veteran's range of motion 
limitations in his thoracolumbar spine were not severe enough to 
warrant even a compensable disability rating under the criteria 
used for evaluating disabilities of the spine.  His 10 percent 
evaluations are based purely on his painful motion.  Therefore, a 
higher evaluation is not in order.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243.

Consideration has been given to assigning a disability evaluation 
under Diagnostic Code 5243 for intervertebral disc syndrome.  
However, the Board finds that there is no evidence that the 
Veteran has intervertebral disc syndrome.  Additionally, the 
November 2006 VA examiner reported that there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Also, there is no evidence that the Veteran 
has experienced incapacitating episodes.  Therefore an evaluation 
under Diagnostic Code 5253 is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluation of the Cervical Spine

In November 2006, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported experiencing stiffness, weakness, 
and pain.  He reported that the pain occurred constantly and 
traveled to the shoulders and the back.  The Veteran reported 
that the pain was aching, sharp, and cramping in nature.  He 
reported that at times the severity of his pain could reach a 9 
on a 10 point scale.  The Veteran reported that the pain could be 
elicited by physical activity and standing and it was relieved by 
rest and medication.  The Veteran reported that he took Meloxicam 
for his cervical spine disability and at the time of pain he 
could function with medication.  The Veteran also reported that 
he received physical therapy for this disability.  The Veteran 
reported that the functional impairment resulting from this 
disability consisted of the inability to stand upright for long 
period without pain.

Upon physical examination of the cervical spine, there was no 
evidence of radiating pain on movement and no evidence of muscle 
spasm.  There was no evidence of tenderness and no ankylosis.  
Range of motion measurements for the cervical spine were as 
follows: flexion to 40 degrees with pain at 40 degrees, extension 
to 38 degrees with pain at 34 degrees, right and left lateral 
flexion to 45 degrees each, right lateral rotation to 74 degrees, 
and left lateral rotation to 72 degrees.  The joint function of 
the cervical spine was noted to be additionally limited by pain 
after repetitive motion; however, the pain did not cause 
additional functional impairment.  Joint function of the cervical 
spine was not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination upon repetitive motion.  

The Veteran was afforded another VA examination in August 2009.  
At that time, the Veteran reported that he experienced stiffness, 
fatigue, spasms, and decreased motion.  The Veteran denied 
experiencing parathesia and numbness.  The Veteran reported that 
he experienced constant pain that was moderate in severity.  He 
reported that the pain could be exacerbated by physical activity 
and it was relieved by rest.  The Veteran reported that at the 
time of pain, he was able to function without medication.  He 
reported that he was not receiving treatment, that he had not had 
surgery for the disability, and that he had not experienced any 
incapacitating episodes as a result of this disability.  He 
reported that his functional impairment during flare-ups 
consisted of pain and weakness, and his overall functional 
impairment consisted of the inability to bend his back.

Upon physical examination of the cervical spine, there was no 
evidence of radiating pain on movement, muscle spasms, guarding, 
weakness, loss of tone, or atrophy of the limbs.  There was 
tenderness at C5-7.  There was no ankylosis of the cervical 
spine.  Range of motion measurements were normal.  In an addendum 
examination report, the examiner noted that while the Veteran's 
range of motion was normal, his cervical spine was limited to 30 
degrees of flexion due to pain on repetitive use.  The examiner 
also noted that the Veteran's cervical spine was not additionally 
limited by weakness, fatigue, or lack of endurance upon 
repetitive use.

The Board finds that the Veteran is entitled to a disability 
rating of 20 percent for discogenic disease of the cervical spine 
beginning on July 30, 2007.  In this regard, the Board notes that 
the Veteran's cervical spine range of motion is limited to 30 
degrees due to pain on repetitive use.  The Board finds that when 
the Veteran's cervical spine disability picture is considered as 
a whole, it more nearly approximates the criteria for a 20 
percent evaluation than that of the 10 percent evaluation.  
38 C.F.R. § 4.71a.  

Again, the Board has assigned the effective date of July 30, 
2007, because the Veteran indicated in his NOD that his cervical 
spine was worse than evaluation he had been assigned in the March 
2007 rating decision.  The Veteran was not afforded a new VA 
examination until approximately 2 years after his notice to the 
RO that his cervical spine disability was worse.  As there is no 
objective evidence of record which shows that the Veteran's 
cervical spine disability had not increased in severity prior to 
the objective findings in the August 2009 VA examination report, 
the Board has assigned the increase effective the date VA was 
first put on notice that the Veteran's cervical spine disability 
may be worse.  

Consideration has been given to assigning a higher evaluation.  
However, there is no evidence that flexion of the Veteran's 
cervical spine is limited to 15 degrees or less or that there is 
favorable ankylosis of the Veteran's cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237-5243.

Consideration has been given to assigning a disability evaluation 
under Diagnostic Code 5243 for intervertebral disc syndrome.  
However, the Board finds that there is no evidence that the 
Veteran has intervertebral disc syndrome.  Additionally, the 
Veteran has specifically reported that he did not experience 
incapacitating episodes.  Also, there is no evidence that the 
Veteran has experienced incapacitating episodes.  Therefore an 
evaluation under Diagnostic Code 5253 is not warranted.   

Evaluation of Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) and 
the pre-1999 and pre-2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus.  
The Federal Circuit, however, recently reversed the Court's 
holding in, concluding that the Court erred in not deferring to 
the VA's interpretation of Diagnostic Code 6260, which is that a 
Veteran is entitled only to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006); see also 38 U.S.C.A. § 7252(b) (West 2002) [commanding 
that "the Court may not review the schedule of ratings for 
disabilities . . . or any action of the Secretary in adopting or 
revising the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 
(Fed. Cir. 2004) [holding that the Secretary's discretion over 
the rating schedule is "insulated from judicial review," with one 
recognized exception limited to constitutional challenges].

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, the 
maximum schedular rating available for tinnitus is 10 percent.  
The arguments of the Veteran and his representative are 
inapposite to the Federal Circuit's holding.  As there is no 
legal basis upon which to award separate schedular evaluations 
for tinnitus in each ear, the Veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board 
emphasizes that the Veteran is already in receipt of the maximum 
schedular evaluation for tinnitus, whether unilateral or 
bilateral.

Evaluation of Bilateral Hearing Loss Disability

The Veteran underwent an audiological evaluation prior to the 
adjudication of his claim for entitlement to service connection 
for bilateral hearing loss disability.

In the October 2006 audiological evaluation, the Veteran's 
audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
|Average
Right                |10        |15       |25       
|35      |21.5
Left                  |15        |40       |60       
|50      |41.25 

Speech recognition ability was measured at 88 percent in the 
right ear and 96 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of Level 
II in the right ear and Level I in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces 
a noncompensable rating.  

The Veteran was afforded another audiological evaluation in 
August 2009.  Audiometric testing results from that evaluation 
were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
|Average
Right                |5         |15       |20       
|40       |20
Left                  |10       |40       |50       
|50       |38 

Speech recognition ability was measured at 96 percent in the 
right ear and 100 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of Level 
I in the right ear and Level I in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces 
a noncompensable rating.  

In sum, the Veteran's hearing is not shown by audiometric testing 
to be worse than Level II in the right ear and Level I in the 
left ear.  The criteria for a compensable disability are 
therefore not met.

Consideration has been given to assigning a higher evaluation 
based on exceptional patterns of hearing loss.  However, in this 
case, the Veteran's audiometric testing results do not meet the 
criteria for consideration under 38 C.F.R. § 4.86. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Hemorrhoids

The Veteran was afforded a VA examination in November 2006.  At 
that time the Veteran reported that he had hemorrhoids that were 
constantly present.  He reported that he was not receiving any 
treatment for his hemorrhoids, but that he experienced pain, 
severe discomfort, and bleeding.  

Upon physical examination there was no evidence of ulceration, 
fissures, or reduction of the lumen.  The examiner reported that 
external hemorrhoids were present on examination of the rectum 
and located at the 6 o'clock position.  The examiner reported 
that they were not reducible.  There was no bleeding or 
thrombosis and there was no evidence of frequent recurrence or 
excessive redundant tissue.  The examiner diagnosed external 
hemorrhoids and noted that they did not cause significant anemia 
or malnutrition.

The Veteran was afforded another VA examination in August 2009.  
At that time, the Veteran reported anal itching and blood with 
wiping.  He denied experiencing diarrhea, pain, tenesmus, 
swelling, and perianal discharge.  The Veteran did not report 
leakage of stool.  He reported that his hemorrhoids recurred 
occasionally.  The Veteran reported that he had never been 
hospitalized for hemorrhoids and that he was not receiving any 
treatment for the disability.  Additionally, the Veteran reported 
that he did not experience any overall functional impairment from 
his hemorrhoids.

Upon physical examination, there was no evidence of fissures, 
ulceration, reduction of lumen, loss of rectal tonus, trauma, 
rectal bleeding, proctitis, infection, spinal cord injury, 
protrusion, or loss of sphincter control.  The examiner reported 
that external hemorrhoids were present on examination of the 
rectum and located at the 12 o'clock position.  The examiner 
reported that they were not reducible.  There was no evidence of 
bleeding, thrombosis, frequent recurrence, or excessive redundant 
tissue.  The examiner continued the diagnosis of external 
hemorrhoids and noted that they did not cause significant anemia 
or malnutrition.

The Board finds that the Veteran is not entitled to a compensable 
disability rating for hemorrhoids.  In this regard the Board 
notes that there is no evidence of large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  Based on the symptoms described 
by the Veteran and the objective findings at the VA examinations, 
the Board finds that the Veteran's hemorrhoids are no more than 
moderate at most.   38 C.F.R. § 4.114, Diagnostic Code 7336.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Extra-Schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disabilities and the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned ratings, to include 
the increases assigned for both the Veteran's right shoulder 
disability and his cervical spine disability.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

The Board having determined that torn ligament of the right 
shoulder, status post surgical repair, warrants a 20 percent 
disability rating, but not higher, beginning July 30, 2007, the 
benefit sought on appeal is granted to this extent and subject to 
the criteria applicable to the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 
percent for right knee arthritis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left knee arthritis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for arthritis of the thoracolumbar spine with herniated 
nucleus pulposus is denied.

The Board having determined that discogenic disease of the 
cervical spine warrants a 20 percent disability rating, but not 
higher, beginning July 30, 2007, the benefit sought on appeal is 
granted to this extent and subject to the criteria applicable to 
the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss disability is denied.

Entitlement to an initial compensable disability rating for 
hemorrhoids is denied.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to service 
connection for bilateral plantar fasciitis, is decided.

A review of the Veteran's STRs shows that he was treated in 
service for bilateral plantar fasciitis.  The Veteran filed his 
claim for entitlement to service connection in March 2006, prior 
to his retirement from the USMC in June 2006.  

In response to his claim, the Veteran was afforded a VA general 
medical examination in November 2006.  At that time, the Veteran 
reported that he had experienced bilateral foot pain for the past 
15 years.  He reported that he would experience foot pain 
approximately one time per week and that the pain would last for 
approximately two to three days at a time.  He reported that the 
pain occurred in the both the balls of his feet and his heels.  
The Veteran described the pain as burning, aching, sharp, and 
numb in nature.  He reported that the severity of his pain could 
be as bad as a 7 on a 10 point scale and that it was elicited by 
physical activity such as running, walking, and standing.  The 
Veteran reported that the pain was relieved by rest and that he 
could function at the time of pain without medication.  He denied 
experiencing any pain, weakness, stiffness, swelling, or fatigue 
while at rest; however, he reported experiencing pain and fatigue 
while standing and walking.  He reported that the functional 
impairment resulting from his bilateral foot disability consisted 
of limitations in his ability to walk, run, and/or stand; walking 
significantly slower, and limping.

Upon physical examination of the feet, there was no tenderness, 
weakness, edema, atrophy, or disturbed circulation.  The examiner 
noted that gross examination of the joints and the muscles in the 
feet was grossly normal.  However, it was noted by the examiner 
that the Veteran was required to wear insoles, and that the use 
of such corrective shoe wear helped relieve the Veteran's 
symptoms and pain.  The examiner reported that there was no 
diagnosis of a foot disability to be made because the condition 
had resolved.  

The Board finds that the November 2006 examination report is 
inadequate upon which to base a denial of entitlement to service 
connection.  In this regard, the Board notes that the examiner 
failed to take into account the Veteran's subjective complaits of 
bilateral foot pain for the past 15 years.  Additionally, the 
examination report is inconsistent in the fact that the examiner 
noted that the Veteran had to wear insoles to relieve his 
bilateral foot symptoms and pain, but then failed to provide a 
diagnosis which would account for the Veteran's reported symptoms 
and required insoles. 

Therefore, the Board finds that the Veteran should be afforded a 
new VA examination by a podiatrist to determine the nature and 
etiology of any currently present bilateral foot disability, to 
include bilateral plantar fasciitis.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The Veteran should be afforded a VA 
examination by a podiatrist with 
appropriate expertise to determine the 
nature and etiology of any currently 
present bilateral foot disability, to 
include bilateral plantar fasciitis.  The 
claims files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and a 
review of the claims files, the examiner 
should provide an opinion with respect to 
each currently present foot disability as 
to whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
active service, to include the Veteran's 
treatment for bilateral plantar fasciitis 
in service. 

The supporting rationale for all opinions 
expressed must also be provided.

2.	 The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
bilateral plantar fasciitis based on a de 
novo review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


